DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The Request for Continued Examination and amendments filed January 31, 2022 have been entered.  Claim 1 has been amended.  Claims 2-7 and 10 have been previously cancelled.  Claims 1, 8, 9 and 11-13 are currently pending in the application.  The amendments to the claims have overcome the previous rejections under 35 U.S.C. 112(b).  However, objections to the drawings and new rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been entered in regards to amended claim 1 and claims 8, 9 and 11-13.
Applicant argues on pages 5-6 of Applicant’s remarks that the previously cited art does not disclose the newly amended subject matter of claim 1.  The subject matter of claim 1 has been indicated that it would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as set forth in this Office action, as discussed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the edge wraps attached to opposite top and bottom shorter edges of the rectangular mat, wherein each half of the zipper is engaged to one of each of the edge wraps and, in the closed configuration, the zipper halves are engaged to one another of claim 1 must be shown or the features canceled from the claims.  No new matter should be entered. Additionally, the towel of claim 8, the detachable snap engagement of claim 9, the strap engaging ring of 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to include the recitation of edge wraps attached to opposite top and bottom shorter edges of the rectangular mat, wherein each half of the zipper is engaged to one of each of the edge wraps and, in the closed configuration, the zipper halves are engaged to one another.  However, there is no support for this limitation in either the specification or the drawings.  Paragraph 0018 discusses the closure mechanism 130 of the embodiment of Figures 1-11, which may include a pocket that can be accessed by a zipper or other sealable means. Even if the closure mechanism 130 may be a zipper, this is not shown in the drawings.  Instead, a closure mechanism 130 which includes straps 134 is shown in Figure 5 and discussed in paragraph 0013, in order to secure mat 110 in a rolled configuration by wrapping around mat 110.  The embodiment of Figures 1-11 does include edge wraps 112 and 114, each secured to opposite top and bottom shorter edges of the rectangular mat 110; however, when in the rolled 

    PNG
    media_image1.png
    733
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    622
    1030
    media_image2.png
    Greyscale

The embodiment of Figures 12-15 also fails to show the claimed limitation of the edge wraps attached to opposite top and bottom shorter edges of the rectangular mat, wherein each half of the zipper is engaged to one of each of the edge wraps and, in the closed configuration, the zipper halves are engaged to one another.  Figures 12-14 show end wraps 1212 and 1214 attached to mat 1200 and secured to each other via zipper 1220 to hold the mat 1200 in a rolled configuration for transport and storage.  However, as shown in Figure 12 (annotated below), one end of the mat is located in the center of the rolled mat 1200, while Figure 13 shows one of the end wraps being partially unrolled and detached from the other end wrap.  From Figure 13, it appears one end wrap is formed at one of the top and bottom shorter edges of the mat 1200. However, If the mat 1200 is rectangular with opposite top and bottom shorter edges, as required by the claims, the other end wrap would not be attached to one of the top and bottom shorter edges, as the other end is shown to be located within the center of the rolled mat (see annotated Figure 12 below).  Paragraph 0026, which discusses the embodiment of Figures 12-15 does not further discuss the location of the end wraps 1212 and 1214, merely stating that they each include complementary engaging teeth of a zipper, the zipper can be used to close the mat 

    PNG
    media_image3.png
    647
    584
    media_image3.png
    Greyscale

Additionally, claims 8, 9 and 11-13 contain limitations directed to features that are discussed or shown with regard to the embodiments of Figures 1-11.  The limitations of claims 8, 9 and 11-13 are not shown in Figures 12-15 or discussed in the parts of the specification which describe the embodiment of Figures 12-15.  Specifically, the towel of claim 8, the detachable snap engagement of claim 9, the strap engaging ring of claim 11, the water bottle and water bottle engaging ring of claim 12, and the common ring of claim 13 are not shown in an embodiment which includes edge wraps attached to opposite top and bottom shorter edges of the rectangular mat, wherein each half of the zipper is engaged to one of each of the edge 

Claims 1, 8, 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  Claim 1 recites the limitation "the closed configuration" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it is assumed that “the closed configuration” was intended to refer to the rolled configuration discussed in lines 2 and 5-6 of claim 1.  Claims 8, 9 and 11-13 are additionally rejected by virtue of their dependence on claim 1.

Allowable Subject Matter
Claims 1, 8, 9, and 11-13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, Wechsler (U.S. Patent No. 6,751,816 is cited as being of interest for disclosing a yoga mat 51 comprising:  a rectangular mat 51 including at least two configurations, a rolled configuration (shown in Figure 5), and an unrolled configuration (shown in Figure 1); a closure mechanism 54 that secures mat 51 in the rolled configuration (Figure 5, Col. 7, lines 15-32).
Wechsler does not disclose wherein the closure mechanism is a zipper, a mat strap attached to the mat at a mat engaging portion of the mat strap, the mat strap being folded against itself on the mat engaging portion to form a mat strap loop, wherein the mat strap is located on one of the top surface or the bottom surface of the mat; a carrying strap removably 
Obrentz (U.S. Publication No. 2015/0143632) is cited as being of interest for teaching edge wraps 20 and 30 that is attached to opposite top and bottom shorter edges of the rectangular mat 10 at the other one of the top surface or bottom surface of the mat 10 from the surface that the mat engaging portion is attached to (where the edge wraps 20 and 30 are attached to both the top and bottom surface of the mat 10, see Figure 1 and paragraph 0018), wherein the edge wrap wraps around the mat engaging portion and the mat (Figure 1 and paragraph 0018, where the edge wrap 10 wraps around the edges, where it is engaged with cords 40 and 70), wherein the closure mechanism 40 and 70 is engaged to the edge wrap 20 and 30 (Figure 1 and paragraphs 0018-0020 where cords 40 and 70 may be secured to each other).
Gilmour (U.S. Patent No. 6,212,711) is cited as being of interest for teaching an edge wrap 10 that is attached to an edge of the mat 1 at the other one of the top surface or bottom surface of the mat 1 from the surface that the mat engaging surface is attached to (where the edge wrap 10 is attached to both the top and bottom surface of the mat 1, see Figure 2), wherein the edge wrap wraps around the mat engaging portion and the mat (Figure 2 and see Figures 3 and 4 where the edge wrap 10 wraps around the edges, where it is engaged with carrying handles 16 and loops 13 and 17), wherein the closure mechanism 11 is engaged to the edge wrap 10 (Figure 2); wherein the mat strap 16, mat 1, and edge wrap 10 are engaged to one another through stitching (Col. 2, lines 17-22).


    PNG
    media_image4.png
    651
    707
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    74
    97
    media_image5.png
    Greyscale

Silverman (U.S. Publication No. 2013/0086744) is cited as being of interest for teaching wherein the closure mechanism is a zipper (paragraph 0027 and 0030, where the closure mechanism 34 can be a variety of known fasteners, including a zipper). 
However, none of the Silver, Wechsler, DeMars and Gilmour references, either alone or in combination, discloses where each half of the zipper is engaged to one of each of the edge wraps and, in the rolled configuration, the zipper halves are engaged to one another.  In the embodiment of Silverman, the zipper is used to secure the end of mat 18 to the end of separate mat 16 (Figure 4). Typically, prior art connectors used to secure mats in a rolled configuration are located on one end of the rectangular mat (see connector 54 of Weschler, Figure 1), and the other is located between the two ends on the opposite face of the mat (see complementary connectors 54 on the underside of mat 50 of Weschler, Figures 1 and 5, and additionally see Col. 7, lines 15-32).  Placing complementary zipper halves on each edge wrap, where the edge wraps are attached to an opposite top and bottom shorter edges of a rectangular mat would not properly hold the mat in a fully rolled-up configuration, as required by the connectors of Silverman and Weschler.  There is no disclosure, teaching, or suggestion in the prior art of record that would result in the claimed configuration of the edge wraps and zipper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Boeck (German Publication No. DE 102018123272 A1)
Moshin (Canadian Publication No. CA 2950925 A1)
Kress (U.S. Patent No. 9,015,881)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALISON N LABARGE/Examiner, Art Unit 3673                                  

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673